Citation Nr: 0116120	
Decision Date: 06/13/01    Archive Date: 06/19/01	

DOCKET NO.  99-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hearing loss with 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from May 1942 to December 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 communication from the 
VARO in Indianapolis, Indiana, which informed the veteran 
that he would have to submit evidence not previously 
considered showing that his hearing loss had in fact been 
incurred in or aggravated by service.  He was told the best 
type of evidence would be statements from physicians who 
treated him during or shortly following service.  

Received in January 2000 was a statement from a VA 
audiologist indicating that the veteran had current hearing 
loss which in his or her opinion was likely or as least as 
likely as not related to the veteran's experiences while on 
active duty.  The veteran gave testimony regarding his 
hearing loss at a hearing before a hearing officer at the RO 
in February 2000.  In a March 2001 supplemental statement of 
the case, service connection for hearing loss was denied by a 
decision review officer.  It was noted that since tinnitus 
had never been a specific issue on appeal until the time of 
the personnel hearing in February 2000, the supplemental 
statement of the case was the first notice to the veteran of 
the denial action.  The veteran was told that should he wish 
for the issue to be an integral part of his appeal, he was to 
complete an enclosed appeal to the Board (VA Form 9) and 
offer any comment or argument in support of his claim for 
service connection for tinnitus.  The question of the 
veteran's entitlement to service connection for tinnitus will 
be addressed in a remand at the end of the decision below.






FINDING OF FACT

The most probative medical evidence of record indicates the 
veteran currently has hearing loss not associated with 
acoustic trauma which began during his active military 
service.


CONCLUSION OF LAW

Hearing loss not associated with acoustic trauma was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's induction examination in May 1992 
revealed hearing in each ear was 20/20.  No abnormalities of 
the ears were identified.

In August 1942, the veteran was seen for evaluation of 
bilateral defective hearing of undetermined causation.  Right 
ear hearing was listed as 2/20 while left ear hearing was 
listed as 1/20.  The veteran had an inability to hear the 
spoken voice and depended entirely on lip-reading.  It was 
stated the condition was disabling and had manifested itself 
before he had completed about three months of service.  
Notation was made that the veteran himself reported that he 
had been hard of hearing since childhood. 

Notation was made in his progress notes that he had served in 
the Panama Canal Zone between mid-July 1942 and September 
1942 when he was transferred to a service department hospital 
in the United States.  The progress notes contained a 
reference that there was no tinnitus or vertigo involved.  

The veteran was given a certificate of disability for 
discharge in December 1942.  The final diagnosis was 
defective hearing bilaterally, with notation of right ear 
hearing being 2/20 and left ear hearing being 1/20.  The 
cause was described as undetermined.  It was noted the 
condition had existed prior to induction.  

Received in December 1942 was an application for disability 
compensation benefit based on defective hearing.  By rating 
decision dated in March 1943, service connection for 
bilateral deafness was denied on the basis that the veteran 
gave a history of having been hard of hearing since childhood 
and on the basis that there was no showing of aggravation of 
the preexisting defective hearing.  

The veteran was informed of the determination by 
communication later in March 1943.

Received in May 1980 was a claim for service connection for 
hearing loss.  The veteran stated he lost his hearing in 
Panama in the fall of 1942.  Submitted with the claim were 
treatment records which included the report of an audiogram 
study done at a private facility in April 1980.  The study 
showed bilateral hearing loss.  

By rating decision dated in May 1980, it was determined the 
veteran had not presented any evidence to show aggravation of 
his hearing loss condition which had existed prior to 
service.  

The veteran expressed disagreement with the determination and 
was issued a statement of the case in June 1980.  

Of record is a report of contact dated July 16, 1980, in 
which the veteran was contacted by telephone and it was 
related he had decided to drop his appeal.

Received in October 1998 was the current reopened claim.

Of record is a January 2000 statement from a VA audiologist 
which indicted that from his or her discussion with the 
veteran, it was his or her opinion that the veteran currently 
had hearing loss which was likely or as least as likely as 
not related to the veteran's experiences while on active 
duty.

The veteran gave testimony regarding his hearing loss at a 
hearing before a hearing officer at the Indianapolis RO in 
February 2000.  He indicated that the first time he went to 
see a doctor about his ears was around 1978 when he went to 
the VA in Cincinnati.  The veteran added that the doctor was 
now deceased.  (Transcript page 7).

Of record are reports of medical treatment and evaluation on 
periodic occasions dating from 1980.  At the time of one such 
visit in September 1980, it was noted that no records 
accompanied the veteran to the examination.  He complained of 
decreased hearing of 40 years' duration.  Testing showed 
severe medium high frequency sensorineural hearing loss.  
Additional postservice records confirm the presence of 
bilateral hearing loss.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injuries suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease sustained in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 (West 
1991); 38 C.F.R. § 3.304.

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 
38 C.F.R. § 3.306 (2000), a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  The regulation 
further provides that aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the preservice disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary 
or intermittent flareups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 and 307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2000); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

Analysis

The veteran seeks service connection for bilateral hearing 
loss, alleging that such disorder had its onset in military 
service.  After careful consideration of his contentions, as 
well as the evidence submitted by and on his behalf, the 
Board determines that service connection for bilateral 
hearing loss not due to acoustic trauma is warranted.

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's military induction medical 
examination report is negative for the presence of hearing 
loss.  Indeed, it was specifically noted that the veteran's 
hearing was 20/20 in each ear.  Accordingly, the Board 
concedes that the presumption of a sound condition at 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.303.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
hearing loss existed prior to service.  This burden is a 
formidable one.  Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and in determining whether there is clear and 
unmistakable evidence that the disorder preexisted service, 
the Board must conduct an impartial and thorough review of 
all of the evidence of record.  Crowe, 7 Vet. App. at 245.

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, the United States Court of Appeals for the Federal 
Circuit has emphasized that 38 C.F.R. § 3.304(b)(2) provides 
that the finder of fact should consider all medically 
accepted evidence bearing on whether the service member was 
suffering from the disease or injury in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular diseases.  In 
particular, the regulation permits the finder of fact to 
consider records made prior to, during or subsequent to 
service concerning the inception of the disease.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000)

In this case, the Board finds that the presumption of 
soundness has not been rebutted with respect to the veteran's 
hearing loss.  In this regard, the veteran himself has 
reported having had some problems with his hearing prior to 
service.  However, his report of history is insufficient to 
rebut the presumption of soundness.  The determination by the 
RO in its rating decision was without medical rationale.  It 
is now well settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  This also applies to the RO.  Thus, the 
Board concludes that the veteran's hearing loss did not 
preexist his period of active military service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether any current hearing loss 
had its onset during the veteran's active service.  In this 
regard, the medical evidence of record contains an opinion 
from a VA audiologist that from a discussion with the 
veteran, it was the audiologist's opinion that the veteran's 
hearing loss was as least as likely as not attributable to 
his experiences while on active duty.  There is no opinion to 
the contrary.  While it does not appear the audiologist had 
the claims folder available for review, there is nothing in 
the record to refute the opinion from the VA audiologist.  
The Board notes that the service medical records which were 
available and the post service medical evidence do not 
contain any opinion that the hearing loss is attributable to 
acoustic trauma the veteran might have sustained during 
service.

Based on a review of the entire evidence of record, and with 
resolution of all doubt in the veteran's favor, the Board 
finds that the probative medical evidence of record indicates 
that the veteran currently has hearing loss attributable to 
his several months of military service.  The Board notes that 
at the time of induction, hearing was recorded as 20/20 in 
each ear, while within just a matter of months, the hearing 
had deteriorated so significantly that the veteran had to be 
discharged from service because of it.  Consequently, the 
Board finds the evidence is sufficient to award service 
connection for bilateral hearing loss.  





ORDER

Service connection for bilateral hearing loss not 
attributable to acoustic trauma is warranted.

REMAND

There has been a significant change in the law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Public Law No. 10-7475, 114 Stat. 2096 
(2000).  This law which redefines the obligations of VA with 
respect to the duty to assist includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 967 1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA.

Because of the change in the law brought about by the VCAA, a 
REMAND with regard to the veteran's claim for service 
connection for tinnitus is required for compliance with a 
notice and duty to assist provisions contained in the new 
law.  The veteran and his representative have argued that he 
was exposed to acoustic trauma while serving in the Canal 
Zone in 1942.  The veteran argues that he was knocked out 
when an antiaircraft shell exploded.  He alleges that 2 or 3 
other soldiers were killed during the incident.  There has 
been no attempt to verify the veteran's assertion.  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran 
should the Board proceed to issue a decision at this time 
with regard to the tinnitus matter.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, a REMAND is required.  

The RO must review the claims file and make sure that all 
notification and development action required by the VCAA is 
completed.  

Thereafter, the RO should adjudicate the issue of service 
connection for tinnitus based on acoustic trauma.  If the 
decision is adverse to the veteran, he and his representative 
must be furnished with a supplemental statement of the case 
and be given an opportunity for response.  Then, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no action until he is further notified.  The Board intimates 
no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 



